 



Exhibit 10.1
EXECUTION COPY
PURCHASE AGREEMENT
between
AFS SENSUB CORP.
Purchaser
and
AMERICREDIT FINANCIAL SERVICES, INC.
Seller
Dated as of September 18, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I. DEFINITIONS     1  
 
           
SECTION 1.1
  General     1  
SECTION 1.2
  Specific Terms     1  
SECTION 1.3
  Usage of Terms     3  
SECTION 1.4
  [Reserved]     3  
SECTION 1.5
  No Recourse     3  
SECTION 1.6
  Action by or Consent of Noteholders and Certificateholder     3  
SECTION 1.7
  Material Adverse Effect     4  
 
            ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY     4  
 
           
SECTION 2.1
  Conveyance of the Initial Receivables and the Initial Other Conveyed Property
    4  
SECTION 2.2
  Conveyance of the Subsequent Receivables and the Subsequent Other Conveyed
Property     5  
 
            ARTICLE III. REPRESENTATIONS AND WARRANTIES     5  
 
           
SECTION 3.1
  Representations and Warranties of Seller     5  
SECTION 3.2
  Representations and Warranties of Purchaser     7  
 
            ARTICLE IV. COVENANTS OF SELLER     9  
 
           
SECTION 4.1
  Protection of Title of Purchaser     9  
SECTION 4.2
  Other Liens or Interests     11  
SECTION 4.3
  Costs and Expenses     11  
SECTION 4.4
  Indemnification     11  
 
            ARTICLE V. REPURCHASES     13  
 
           
SECTION 5.1
  Repurchase of Receivables Upon Breach of Warranty     13  
SECTION 5.2
  Reassignment of Purchased Receivables     14  
SECTION 5.3
  Waivers     14  
 
            ARTICLE VI. MISCELLANEOUS     14  
 
           
SECTION 6.1
  Liability of Seller     14  
SECTION 6.2
  Merger or Consolidation of Seller or Purchaser     14  
SECTION 6.3
  Limitation on Liability of Seller and Others     15  
SECTION 6.4
  Seller May Own Notes or the Certificate     15  
SECTION 6.5
  Amendment     15  
SECTION 6.6
  Notices     16  
SECTION 6.7
  Merger and Integration     17  
SECTION 6.8
  Severability of Provisions     17  
SECTION 6.9
  Intention of the Parties     17  
SECTION 6.10
  Governing Law     18  
SECTION 6.11
  Counterparts     18  

i



--------------------------------------------------------------------------------



 



                      Page  
SECTION 6.12
  Conveyance of the Receivables and the Other Conveyed Property to the Issuer  
  18  
SECTION 6.13
  Nonpetition Covenant     18  
SECTION 6.14
  Benefits of Purchase Agreement     19  
 
           
SCHEDULES
           
 
           
Schedule A –
  Schedule of Initial Receivables        
Schedule B –
  Representations and Warranties from AFS as to the Receivables        
 
           
EXHIBITS
           
 
           
Exhibit A –
  Form of Subsequent Purchase Agreement        

ii



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
          THIS PURCHASE AGREEMENT, dated as of September 18, 2006, executed
among AFS SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and
AmeriCredit Financial Services, Inc., a Delaware corporation, as Seller
(“Seller”).
W I T N E S S E T H :
          WHEREAS, Purchaser has agreed to purchase from the Seller, and the
Seller, pursuant to this Agreement, is transferring to Purchaser the Initial
Receivables and Initial Other Conveyed Property and with respect to the
Subsequent Receivables will transfer on the related Subsequent Transfer Date the
Subsequent Receivables and Subsequent Other Conveyed Property.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter contained, and for other good and valuable consideration,
the receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:
ARTICLE I.
DEFINITIONS
          SECTION 1.1 General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
September 18, 2006, by and among AFS SenSub Corp. (as Seller), AmeriCredit
Financial Services, Inc. (in its individual capacity and as Servicer),
AmeriCredit Automobile Receivables Trust 2006-B-G (as Issuer), Wells Fargo Bank,
National Association (as Backup Servicer and Trust Collateral Agent).
          SECTION 1.2 Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:
          “Agreement” shall mean this Purchase Agreement and all amendments
hereof and supplements hereto.
          “Closing Date” means September 26, 2006.
          “Initial Other Conveyed Property” means all property conveyed by the
Seller to the Purchaser pursuant to Section 2.1(a)(2) through (8) of this
Agreement.
          “Initial Receivables” means the Receivables listed on the Schedule of
Initial Receivables attached hereto.

 



--------------------------------------------------------------------------------



 



          “Issuer” means AmeriCredit Automobile Receivables Trust 2006-B-G.
          “Other Conveyed Property” means the Initial Other Conveyed Property
and the Subsequent Other Conveyed Property.
          “Owner Trustee” means Wilmington Trust Company, as Owner Trustee
appointed and acting pursuant to the Trust Agreement.
          “Purchase Agreement Collateral” has the meaning specified in
Section 6.9 of this Agreement.
          “Receivables” means the Initial Receivables and the Subsequent
Receivables.
          “Related Documents” means the Notes, the Certificate, the Custodian
Agreement, the Sale and Servicing Agreement, the Indenture, the Trust Agreement,
the Note Policy, the Spread Account Agreement, the Insurance Agreement, the
Indemnification Agreement, the Lockbox Agreement, the Underwriting Agreement
and, with respect to the Subsequent Receivables, each Subsequent Purchase
Agreement and each Subsequent Transfer Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.
          “Repurchase Event” means the occurrence of a breach of any of the
Seller’s representations and warranties hereunder or in any Subsequent Purchase
Agreement or any other event which requires the repurchase of a Receivable by
the Seller under the Sale and Servicing Agreement.
          “Sale and Servicing Agreement” means the Sale and Servicing Agreement
referred to in Section 1.1 hereof.
          “Schedule of Representations” means the Schedule of Representations
and Warranties attached hereto as Schedule B.
          “Schedule of Initial Receivables” means the schedule of Initial
Receivables sold and transferred pursuant to this Agreement which is attached
hereto as Schedule A.
          “Subsequent Cutoff Date” means the date specified in the related
Subsequent Transfer Agreement, provided, however that such date shall be on or
before the Subsequent Transfer Date.
          “Subsequent Other Conveyed Property” means all property conveyed by
the Seller to the Purchaser pursuant to Section 3(b) through (h) of the related
Subsequent Purchase Agreement other than the Subsequent Receivables.
          “Subsequent Purchase Agreement” means an agreement by and between the
Seller and the Purchaser pursuant to which the Purchaser will acquire Subsequent
Receivables, substantially in the form of Exhibit A hereunder.
          “Subsequent Receivables” means Receivables transferred to the
Purchaser

2



--------------------------------------------------------------------------------



 



pursuant to Section 2.2 and the related Subsequent Purchase Agreement, which
shall be listed on Schedule A to the related Subsequent Purchase Agreement.
          “Subsequent Transfer Agreement” means an agreement among the Issuer,
the Seller and the Servicer, substantially in the form of Exhibit A to the Sale
and Servicing Agreement.
          “Subsequent Transfer Date” means, with respect to Subsequent
Receivables, any date, occurring not more frequently than once a month, during
the Funding Period on which Subsequent Receivables are to be transferred to the
Purchaser pursuant to this Agreement, and a Subsequent Purchase Agreement is
executed and delivered.
          “Trust Collateral Agent” means Wells Fargo Bank, National Association,
as trust collateral agent and any successor trust collateral agent appointed and
acting pursuant to the Sale and Servicing Agreement.
          “Trustee” means Wells Fargo Bank, National Association, as trustee and
any successor trustee appointed and acting pursuant to the Indenture.
          SECTION 1.3 Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”
          SECTION 1.4 [Reserved].
          SECTION 1.5 No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.
          SECTION 1.6 Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by Noteholders or the Certificateholder, such provision shall be
deemed to refer to the Certificateholder or Noteholder, as the case may be, of
record as of the Record Date immediately preceding the date on which such action
is to be taken, or consent given, by Noteholders or the Certificateholder.
Solely for the purposes of any action to be taken, or consented to, by
Noteholders or the Certificateholder, any Note or Certificate registered in the
name of the Seller or any Affiliate thereof shall be deemed not to be
outstanding; provided, however, that, solely for the purpose of determining
whether the Trustee or the Trust Collateral Agent is entitled to rely upon any
such action or consent, only Notes or Certificates which the Owner Trustee, the
Trustee or the Trust Collateral Agent, respectively, knows to be so owned shall
be so disregarded.

3



--------------------------------------------------------------------------------



 



          SECTION 1.7 Material Adverse Effect. Whenever a determination is to be
made under this Agreement as to whether a given event, action, course of conduct
or set of facts or circumstances could or would have a material adverse effect
on the Noteholders (or any similar or analogous determination), such
determination shall be made without taking into account the funds available from
claims under the Note Policy.
ARTICLE II.
CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY
          SECTION 2.1 Conveyance of the Initial Receivables and the Initial
Other Conveyed Property.
     (a) Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property:
          (1)   the Initial Receivables and all moneys received thereon after
the Initial Cutoff Date;
          (2)   the security interests in the Financed Vehicles granted by
Obligors pursuant to the Initial Receivables and any other interest of the
Seller in such Financed Vehicles;
          (3)   any proceeds and the right to receive proceeds with respect to
the Initial Receivables from claims on any physical damage, credit life and
disability insurance policies covering Financed Vehicles or Obligors and any
proceeds from the liquidation of the Initial Receivables;
          (4)   any proceeds from any Initial Receivable repurchased by a Dealer
pursuant to a Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan
Purchase and Sale Agreement as a result of a breach of representation or
warranty in the related Dealer Agreement or Auto Loan Purchase and Sale
Agreement;
          (5)   all rights under any Service Contracts on the related Financed
Vehicles;
          (6)   the related Receivable Files;
          (7)   all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (1) through (6); and
          (8)   all proceeds and investments with respect to items (1) through
(7).
     It is the intention of Seller and Purchaser that the transfer and
assignment contemplated

4



--------------------------------------------------------------------------------



 



by this Agreement shall constitute a sale of the Initial Receivables and the
Initial Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any liens, and the beneficial interest in and title to
the Initial Receivables and the Initial Other Conveyed Property shall not be
part of Seller’s estate in the event of the filing of a bankruptcy petition by
or against Seller under any bankruptcy or similar law.
     (b) Simultaneously with the conveyance of the Initial Receivables and the
Initial Other Conveyed Property to Purchaser, Purchaser has paid or caused to be
paid to or upon the order of Seller an amount equal to the book value of the
Initial Receivables sold by Seller, as set forth on the books and records of
Seller, by wire transfer of immediately available funds and the remainder as a
contribution to the capital of the Purchaser (a wholly-owned subsidiary of
Seller).
          SECTION 2.2 Conveyance of the Subsequent Receivables and the
Subsequent Other Conveyed Property.
     (a) On each Subsequent Transfer Date and simultaneously with the execution
and delivery of the related Subsequent Purchase Agreement, the Seller shall
sell, transfer, assign, and otherwise convey to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser shall
purchase all right, title and interest of Seller in and to the Subsequent
Receivables and the Subsequent Other Conveyed Property. It is the intention of
Seller and Purchaser that the transfer and assignment contemplated by such
Subsequent Purchase Agreement shall constitute a sale of the Subsequent
Receivables and the Subsequent Other Conveyed Property from Seller to Purchaser,
conveying good title thereto free and clear of any liens, and the beneficial
interest in and title to the Subsequent Receivables and the Subsequent Other
Conveyed Property shall not be part of Seller’s estate in the event of the
filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.
     (b) Simultaneously with the conveyance of the Subsequent Receivables and
the Subsequent Other Conveyed Property to Purchaser, Purchaser shall pay or
cause to be paid to or upon the order of Seller the amount set forth in the
related Subsequent Purchase Agreement.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
          SECTION 3.1 Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the date hereof and as of the
Subsequent Transfer Date, as the case may be, on which Purchaser relies in
purchasing the Receivables and the Other Conveyed Property and in transferring
the Receivables and the Other Conveyed Property to the Issuer under the Sale and
Servicing Agreement and any Subsequent Transfer Agreement and on which the
Insurer will rely in issuing the Note Policy. Such representations are made as
of the execution and delivery of this Agreement and as of the execution and
delivery of any Subsequent Purchase Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and under any Subsequent Purchase Agreement, and the

5



--------------------------------------------------------------------------------



 



sale, transfer and assignment thereof by Purchaser to the Issuer under the Sale
and Servicing Agreement and any Subsequent Transfer Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and under any Subsequent Purchase Agreement and that the
Trustee will thereafter be entitled to enforce this Agreement and any Subsequent
Purchase Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.
     (a) Schedule of Representations. The representations and warranties set
forth on the Schedule of Representations with respect to the Initial Receivables
as of the date hereof, and with respect to the Subsequent Receivables as of the
related Subsequent Transfer Date, are true and correct.
     (b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.
     (c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.
     (d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.
     (e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.
     (f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of

6



--------------------------------------------------------------------------------



 



any of the terms and provisions of, or constitute (with or without notice, lapse
of time or both) a default under, the articles of incorporation or bylaws of
Seller, or any indenture, agreement, mortgage, deed of trust or other instrument
to which Seller is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument, other
than this Agreement, the Spread Account Agreement, the Sale and Servicing
Agreement and the Indenture, or violate any law, order, rule or regulation
applicable to Seller of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over Seller or any of its properties.
     (g) No Proceedings. There are no proceedings or investigations pending or,
to Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.
     (h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.
     (i) Chief Executive Office. The chief executive office of Seller is located
at 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102.
          SECTION 3.2 Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder and under any Subsequent Purchase
Agreement. Such representations are made as of the execution and delivery of
this Agreement and under any Subsequent Purchase Agreement, but shall survive
the sale, transfer and assignment of the Receivables and the Other Conveyed
Property hereunder and under any Subsequent Purchase Agreement and the sale,
transfer and assignment thereof by Purchaser to the Issuer under the Sale and
Servicing Agreement.
     (a) Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the

7



--------------------------------------------------------------------------------



 



Receivables and the Other Conveyed Property, and to transfer the Receivables and
the Other Conveyed Property to the Issuer pursuant to the Sale and Servicing
Agreement.
     (b) Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.
     (c) Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.
     (d) No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.
     (e) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.
     (f) No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
by-laws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement and the Spread Account Agreement), or violate any law, order, rule or
regulation, applicable to Purchaser or its properties, of any federal or state
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over Purchaser or any of its properties.

8



--------------------------------------------------------------------------------



 



     (g) No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.
          In the event of any breach of a representation and warranty made by
Purchaser hereunder, Seller covenants and agrees that it will not take any
action to pursue any remedy that it may have hereunder, in law, in equity or
otherwise, until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.
ARTICLE IV.
COVENANTS OF SELLER
          SECTION 4.1 Protection of Title of Purchaser.
     (a) At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Initial Receivables
and the Initial Other Conveyed Property being sold by it to Purchaser as
collateral, with the office of the Secretary of State of the State of Delaware
and in such other locations as Purchaser shall have required. At or prior to any
Subsequent Transfer Date, Seller shall file or cause to be filed a UCC-1
financing statement naming Seller as seller or debtor, naming the Purchaser as
purchaser or secured party and describing the Subsequent Receivables and the
Subsequent Other Conveyed Property being sold by it to the Purchaser as
collateral, with the office of the Secretary of State of the State of Delaware
and in such other locations as Purchaser shall require. From time to time
thereafter, Seller shall execute and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of Purchaser under this Agreement, of the Issuer under the Sale and
Servicing Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser, the Trust Collateral
Agent and the Insurer file-stamped copies of, or filing receipts for, any
document filed as

9



--------------------------------------------------------------------------------



 



provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of such Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.
     (b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer, the Insurer and the Trust
Collateral Agent at least 60 days’ prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements.
     (c) Seller shall give Purchaser, the Issuer, the Insurer (so long as an
Insurer Default shall not have occurred and be continuing) and the Trust
Collateral Agent at least 60 days’ prior written notice of any relocation that
would result in a change of the location of the debtor within the meaning of
Section 9-307 of the applicable UCC. Seller shall at all times maintain (i) each
office from which it services Receivables within the United States of America or
Canada and (ii) its principal executive office within the United States of
America.
     (d) Prior to the Closing Date and with respect to Subsequent Receivables,
the Subsequent Transfer Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date and with respect
to Subsequent Receivables, the Subsequent Transfer Date, the status of such
Receivable, including payments and recoveries made and payments owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Receivable and the Principal Balance with respect to the
Initial Receivables as of the Initial Cutoff Date and with respect to Subsequent
Receivables, the Subsequent Cutoff Date. Seller shall maintain its computer
systems so that, from and after the time of sale under this Agreement of the
Receivables to Purchaser, and the conveyance of the Receivables by Purchaser to
the Issuer, Seller’s master computer records (including archives) that shall
refer to a Receivable indicate clearly that such Receivable has been sold to
Purchaser and has been conveyed by Purchaser to the Issuer. Indication of the
Issuer’s ownership of a Receivable shall be deleted from or modified on Seller’s
computer systems when, and only when, the

10



--------------------------------------------------------------------------------



 



Receivable shall become a Purchased Receivable or a Sold Receivable or shall
have been paid in full or pursuant to the terms of the Sale and Servicing
Agreement.
     (e) If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.
          SECTION 4.2 Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.
          SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.
          SECTION 4.4 Indemnification.
     (a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Insurer, the Noteholders and the Certificateholder from and against any and
all costs, expenses, losses, damages, claims, and liabilities, arising out of or
resulting from any breach of any of Seller’s representations and warranties
contained herein.
     (b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Insurer, the Noteholders and the Certificateholder from and against any and
all costs, expenses, losses, damages, claims, and liabilities, arising out of or
resulting from the use, ownership or operation by Seller or any affiliate
thereof of a Financed Vehicle.
     (c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Insurer, the Noteholders and the Certificateholder from and against any and
all costs, expenses, losses, damages, claims and liabilities arising out of or
resulting from any action taken, or failed to be taken, by it in respect of any
portion of the Receivables other than in accordance with this Agreement or the
Sale and Servicing Agreement.
     (d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder from and against any taxes that may at any time be asserted
against Purchaser, the Issuer, the Trust

11



--------------------------------------------------------------------------------



 



Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.
     (e) Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder from, any taxes which may at any time be asserted against such
Persons with respect to, and as of the date of, the conveyance or ownership of
the Receivables or the Other Conveyed Property hereunder and under any
Subsequent Purchase Agreement and the conveyance or ownership of the Receivables
under the Sale and Servicing Agreement and under any Subsequent Transfer
Agreement or the issuance and original sale of the Notes or the issuance of the
Certificate, including, without limitation, any sales, gross receipts, personal
property, tangible or intangible personal property, privilege or license taxes
(but not including any federal or other income taxes, including franchise taxes,
arising out of the transactions contemplated hereby or transfer taxes arising in
connection with the transfer of the Notes or the Certificate) and costs and
expenses in defending against the same, arising by reason of the acts to be
performed by Seller under this Agreement or imposed against such Persons.
     (f) Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Insurer, the Noteholders and the Certificateholder from and against
any and all costs, expenses, losses, claims, damages, and liabilities to the
extent that such cost, expense, loss, claim, damage, or liability arose out of,
or was imposed upon Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Backup Servicer, the Owner Trustee, the Insurer, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.
     (g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Insurer, the Noteholders and the Certificateholder from and against any
loss, liability or expense incurred by reason of the violation by Seller of
federal or state securities laws in connection with the registration or the sale
of the Notes.

12



--------------------------------------------------------------------------------



 



     (h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Insurer, the Noteholders and the Certificateholder from and against any
loss, liability or expense imposed upon, or incurred by, Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee,
the Noteholders or the Certificateholder as result of the failure of any
Receivable, or the sale of the related Financed Vehicle, to comply with all
requirements of applicable law.
     (i) Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.
     (j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.
          Indemnification under this Section 4.4 shall include reasonable fees
and expenses of counsel and expenses of litigation and shall survive payment of
the Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.
ARTICLE V.
REPURCHASES
          SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon
the occurrence of a Repurchase Event, Seller shall, unless the breach which is
the subject of such Repurchase Event shall have been cured in all material
respects, repurchase the Receivable relating thereto from the Issuer and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the Insurer,
the Backup Servicer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer, the Insurer and the Trust Collateral Agent a direct right against
Seller to demand performance hereunder, and in connection therewith, Seller
waives any requirement of prior demand against Purchaser with respect to such
repurchase obligation. Any such repurchase shall take place in the manner
specified in Section 3.2 of the Sale and Servicing Agreement. Notwithstanding
any other provision of this Agreement or the Sale and Servicing Agreement to the
contrary, the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the

13



--------------------------------------------------------------------------------



 



Servicer or Purchaser to perform any of their respective obligations with
respect to such Receivable under the Sale and Servicing Agreement.
          In addition to the foregoing and notwithstanding whether the related
Receivable shall have been purchased by Seller, Seller shall indemnify the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Insurer, the Noteholders and the Certificateholder from and against
all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel, which may be asserted against or
incurred by any of them as a result of third party claims arising out of the
events or facts giving rise to such Repurchase Events.
          SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.
          SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer, in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other or future exercise thereof or
the exercise of any other power, right or remedy.
ARTICLE VI.
MISCELLANEOUS
          SECTION 6.1 Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.
          SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (i) into which Seller or Purchaser may be merged or
consolidated, (ii) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (iii) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to

14



--------------------------------------------------------------------------------



 



Seller or Purchaser, as the case may be, hereunder (without relieving Seller or
Purchaser of their responsibilities hereunder, if it survives such merger or
consolidation) without the execution or filing of any document or any further
action by any of the parties to this Agreement. Notwithstanding the foregoing,
so long as an Insurer Default shall not have occurred and be continuing,
Purchaser shall not merge or consolidate with any other Person or permit any
other Person to become the successor to Purchaser’s business without the prior
written consent of the Insurer. Seller or Purchaser shall promptly inform the
other party, the Issuer, the Trust Collateral Agent, the Owner Trustee and, so
long as an Insurer Default shall not have occurred and be continuing, the
Insurer of such merger, consolidation or purchase and assumption.
Notwithstanding the foregoing, as a condition to the consummation of the
transactions referred to in clauses (i), (ii) and (iii) above, (x) immediately
after giving effect to such transaction, no representation or warranty made
pursuant to Sections 3.1 and 3.2 of this Agreement shall have been breached (for
purposes hereof, such representations and warranties shall speak as of the date
of the consummation of such transaction) and no event that, after notice or
lapse of time, or both, would become an event of default under the Insurance
Agreement, shall have occurred and be continuing, (y) Seller or Purchaser, as
applicable, shall have delivered written notice of such consolidation, merger or
purchase and assumption to the Rating Agencies prior to the consummation of such
transaction and shall have delivered to the Issuer, the Insurer and the Trust
Collateral Agent an Officer’s Certificate of the Seller or a certificate signed
by or on behalf of the Purchaser, as applicable, and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section 6.2 and that all conditions precedent, if
any, provided for in this Agreement relating to such transaction have been
complied with, and (z) Seller or Purchaser, as applicable, shall have delivered
to the Issuer, the Insurer and the Trust Collateral Agent an Opinion of Counsel,
stating, in the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Issuer and the Trust
Collateral Agent in the Receivables and reciting the details of the filings or
(B) no such action shall be necessary to preserve and protect such interest.
          SECTION 6.3 Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.
          SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.
          SECTION 6.5 Amendment.
     (a) This Agreement may be amended by Seller and Purchaser with the prior
written consent of the Insurer (so long as an Insurer Default shall not have
occurred and be continuing) but without the consent of the Trust Collateral
Agent, the Owner Trustee, the Certificateholder or any of the Noteholders (i) to
cure any ambiguity or (ii) to correct

15



--------------------------------------------------------------------------------



 



any provisions in this Agreement; provided, however, that such action shall not,
as evidenced by an Opinion of Counsel delivered to the Issuer, the Owner
Trustee, the Insurer and the Trust Collateral Agent, adversely affect in any
material respect the interests of any Certificateholder or Noteholder or, if an
Insurer Default shall have occurred and be continuing, the Insurer.
     (b) This Agreement may also be amended from time to time by Seller and
Purchaser, with the prior written consent of the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and with the consent of the
Trust Collateral Agent and, if required, the Certificateholder and the
Noteholders, in accordance with the Sale and Servicing Agreement, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement, or of modifying in any manner the rights of
the Certificateholder or Noteholders; provided, however, the Seller provides the
Trust Collateral Agent with an Opinion of Counsel, (which may be provided by the
Seller’s internal counsel) that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made on
any Note or Certificate; provided further that if an Insurer Default has
occurred and is continuing, such amendment shall not materially adversely affect
the interests of the Insurer.
     (c) Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency and the Insurer.
     (d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.
          SECTION 6.6 Notices. All demands, notices and communications to Seller
or Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3900, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, or such other address as shall be designated
by a party in a written notice delivered to the other party or to the Issuer,
Owner Trustee, the Insurer or the Trust Collateral Agent, as applicable.

16



--------------------------------------------------------------------------------



 



          SECTION 6.7 Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.
          SECTION 6.8 Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
          SECTION 6.9 Intention of the Parties. The execution and delivery of
this Agreement shall constitute an acknowledgment by Seller and Purchaser that
they intend that the assignment and transfer herein contemplated constitute a
sale and assignment outright, and not for security, of the Receivables and the
Other Conveyed Property, conveying good title thereto free and clear of any
Liens, from Seller to Purchaser, and that the Receivables and the Other Conveyed
Property shall not be a part of Seller’s estate in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller. In the event
that such conveyance is determined to be made as security for a loan made by
Purchaser, the Issuer, the Noteholders or the Certificateholder to Seller, the
Seller hereby grants to Purchaser a security interest in all of Seller’s right,
title and interest in and to the following property, whether now owned or
existing or hereafter acquired or arising, and this Agreement shall constitute a
security agreement under applicable law (collectively, the “Purchase Agreement
Collateral”):
          (1) the Initial Receivables and all moneys received thereon after the
Initial Cutoff Date and the Subsequent Receivables and all moneys received
thereon after the applicable Subsequent Cutoff Date;
          (2) the security interests in the Financed Vehicles granted by
Obligors pursuant to the Receivables and any other interest of the Seller in
such Financed Vehicles;
          (3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life and disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;
          (4) any proceeds from any Receivable repurchased by a Dealer pursuant
to a Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase
and Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;
          (5) all rights under any Service Contracts on the related Financed
Vehicles;

17



--------------------------------------------------------------------------------



 



          (6) the related Receivable files;
          (7) all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (1) through (6); and
          (8) all proceeds and investments with respect to items (1) through
(7).
          SECTION 6.10 Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).
          SECTION 6.11 Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.
          SECTION 6.12 Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the date hereof and on the Subsequent Transfer Date in the case of Subsequent
Receivables. Seller acknowledges and consents to such conveyance and pledge and
waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and any
Subsequent Purchase Agreement and the rights of Purchaser hereunder are intended
to benefit the Insurer, the Issuer, the Owner Trustee, the Trust Collateral
Agent, the Noteholders and the Certificateholder. In furtherance of the
foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Insurer,
the Issuer, the Owner Trustee, the Trust Collateral Agent, the Noteholders and
the Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders, the Insurer and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Insurer, the Owner Trustee, the Trust Collateral Agent, the Noteholders and
the Certificateholder.
          SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

18



--------------------------------------------------------------------------------



 



          SECTION 6.14 Benefits of Purchase Agreement. The Insurer and its
successors and assigns shall be a third-party beneficiary to the provisions of
this Purchase Agreement and shall be entitled to rely upon and directly enforce
the provisions of this Purchase Agreement so long as no Insurer Default shall
have occurred and be continuing.
[Remainder of page intentionally left blank]

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to
be duly executed by their respective officers as of the day and year first above
written.

                  AFS SENSUB CORP., as Purchaser
 
                By   /s/ Susan B. Sheffield          
 
      Name:   Susan B. Sheffield
 
      Title:   Senior Vice-President, Structured Finance
 
                AMERICREDIT FINANCIAL SERVICES, INC., as Seller
 
                By   /s/ Sheli D. Fitzgerald          
 
      Name:   Sheli D. Fitzgerald
 
      Title:   Vice-President, Structured Finance

Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee and Trust Collateral Agent

         
By
  /s/ Marianna C. Stershic
 
   
 
  Name: Marianna C. Stershic    
 
  Title: Vice President    

[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SCHEDULE OF INITIAL RECEIVABLES
[On File with AmeriCredit, the Trustee and Dewey Ballantine LLP]

 



--------------------------------------------------------------------------------



 



SCHEDULE B
REPRESENTATIONS AND WARRANTIES OF
AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)
     1. Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by
such Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.
     2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer or Third-Party Lender or AmeriCredit in any case.
     3. Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and

 



--------------------------------------------------------------------------------



 



equal credit opportunity and disclosure laws) in respect of the Receivables and
the Financed Vehicles, have been complied with in all material respects, and
each Receivable and the sale of the Financed Vehicle evidenced by each
Receivable complied at the time it was originated or made and now complies in
all material respects with all applicable legal requirements.
     4. Origination. Each Receivable was originated in the United States.
     5. Binding Obligation. Each Receivable represents the genuine, legal, valid
and binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Initial Cutoff Date or the Subsequent
Cutoff Date, as applicable, of the Servicemembers Civil Relief Act, as amended;
and all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.
     6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.
     7. Obligor Bankruptcy. At the Initial Cutoff Date or the Subsequent Cutoff
Date, as applicable, no Obligor had been identified on the records of
AmeriCredit as being the subject of a current bankruptcy proceeding.
     8. Schedules of Receivables. The information set forth in the Schedules of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Initial
Cutoff Date or the Subsequent Cutoff Date, as applicable.
     9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated
in its files that the Receivables have been sold to the Trust pursuant to the
Sale and Servicing Agreement and Granted to the Trust Collateral Agent pursuant
to the Indenture. Further, AmeriCredit has indicated in its computer files that
the Receivables are owned by the Trust.
     10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS
SenSub Corp. and to the Trust on the Closing Date was complete and accurate as
of the Initial Cutoff Date or the Subsequent Cutoff Date, as applicable, and
includes a description of the same Receivables that are described in the
Schedule of Receivables.
     11. Adverse Selection. No selection procedures adverse to the Noteholders
or the Insurer were utilized in selecting the Receivables from those receivables
owned by AmeriCredit which met the selection criteria contained in the Sale and
Servicing Agreement.
     12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

B-2



--------------------------------------------------------------------------------



 



     13. One Original. There is only one original executed copy (or with respect
to “electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.
     14. Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Seller has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”
     15. Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.
     16. Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.
     17. Receivable Files Complete. There exists a Receivable File pertaining to
each Receivable and such Receivable File contains a fully executed original of
the Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer. Each of such documents which is required to be
signed by the Obligor has been signed by the Obligor in the appropriate spaces.
All blanks on any form have been properly filled in and each form has otherwise
been correctly prepared. The complete Receivable File for each Receivable
currently is in the possession of the Custodian.
     18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.
     19. Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.
     20. Good Title. Immediately prior to the conveyance of the Receivables to
AFS SenSub Corp. pursuant to this Agreement or a Subsequent Purchase Agreement,
as applicable, AmeriCredit was the sole owner thereof and had good and
indefeasible title thereto, free of any

B-3



--------------------------------------------------------------------------------



 



Lien and, upon execution and delivery of this Agreement by AmeriCredit, AFS
SenSub Corp. shall have good and indefeasible title to and will be the sole
owner of such Receivables, free of any Lien. No Dealer or Third-Party Lender has
a participation in, or other right to receive, proceeds of any Receivable.
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments or Third-Party Lender Assignments or to
payments due under such Receivables.
     21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date or Subsequent Transfer Date, as applicable, and will show,
AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender) named
as the original secured party under each Receivable as the holder of a first
priority security interest in such Financed Vehicle. With respect to each
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer or Third-Party
Lender that such Lien Certificate showing AmeriCredit, an Originating Affiliate,
the Issuer or a Titled Third-Party Lender, as applicable, as first lienholder
has been applied for and the Originating Affiliate’s or Titled Third-Party
Lender’s security interest has been validly assigned by the Originating
Affiliate or Titled Third-Party Lender, as applicable, to AmeriCredit and
AmeriCredit’s security interest has been validly assigned by AmeriCredit to AFS
SenSub Corp. pursuant to this Agreement. This Agreement creates a valid and
continuing security interest (as defined in the UCC) in the Receivables in favor
of the Purchaser, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.
Immediately after the sale, transfer and assignment thereof by AmeriCredit to
AFS SenSub Corp., each Receivable will be secured by an enforceable and
perfected first priority security interest in the Financed Vehicle in favor of
AFS SenSub Corp. as secured party, which security interest is prior to all other
Liens upon and security interests in such Financed Vehicle which now exist or
may hereafter arise or be created (except, as to priority, for any lien for
taxes, labor or materials affecting a Financed Vehicle). As of the Initial
Cutoff Date or the Subsequent Cutoff Date, as applicable, there were no Liens or
claims for taxes, work, labor or materials affecting a Financed Vehicle which
are or may be Liens prior or equal to the Liens of the related Receivable.
     22. All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

B-4



--------------------------------------------------------------------------------



 



     23. No Impairment. AmeriCredit has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or otherwise to impair the rights of the Trust, the Insurer, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment or tax lien filings
against it.
     24. Receivable Not Assumable. No Receivable is assumable by another Person
in a manner which would release the Obligor thereof from such Obligor’s
obligations to AmeriCredit with respect to such Receivable.
     25. No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense and no such right has been asserted or
threatened with respect to any Receivable.
     26. No Default. There has been no default, breach, violation or event
permitting acceleration under the terms of any Receivable (other than payment
delinquencies of not more than 30 days), and no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing. As of the Initial Cutoff Date or the Subsequent Cutoff Date, as
applicable, no Financed Vehicle had been repossessed.
     27. Insurance. At the time of an origination of a Receivable by
AmeriCredit, an Originating Affiliate, a Dealer or Third-Party Lender, each
Financed Vehicle is required to be covered by a comprehensive and collision
insurance policy (i) in an amount at least equal to the lesser of (a) its
maximum insurable value or (b) the principal amount due from the Obligor under
the related Receivable, (ii) naming AmeriCredit (or an Originating Affiliate or
a Titled Third-Party Lender) as loss payee and (iii) insuring against loss and
damage due to fire, theft, transportation, collision and other risks generally
covered by comprehensive and collision coverage. Each Receivable requires the
Obligor to maintain physical loss and damage insurance, naming AmeriCredit, an
Originating Affiliate or a Titled Third-Party Lender and its successors and
assigns as additional insured parties, and each Receivable permits the holder
thereof to obtain physical loss and damage insurance at the expense of the
Obligor if the Obligor fails to do so. No Financed Vehicle is insured under a
policy of Force-Placed Insurance on the Initial Cutoff Date or the Subsequent
Cutoff Date, as applicable.
     28. Past Due. At the Initial Cutoff Date or the Subsequent Cutoff Date, as
applicable, no Receivable was more than 30 days past due.

B-5



--------------------------------------------------------------------------------



 



     29. Remaining Principal Balance. At the Initial Cutoff Date or the
Subsequent Cutoff Date, as applicable, the Principal Balance of each Receivable
set forth in the Schedules of Receivables is true and accurate in all material
respects.
     30. Certain Characteristics of Receivables.
     (A) Each Receivable had a remaining maturity, as of the Initial Cutoff Date
or the Subsequent Cutoff Date, as applicable, of not more than 72 months.
     (B) Each Receivable had an original maturity, as of the Initial Cutoff Date
or the Subsequent Cutoff Date, as applicable, of not more than 72 months.
     (C) Not more than 70% of the Initial Receivables (calculated by Aggregate
Principal Balance) had an original term to maturity of 72 months, and on each
Subsequent Transfer Date, not more than 70% of all Receivables (calculated by
Aggregate Principal Balance) which have been transferred to the Issuer including
the Initial Receivables as of the Initial Cutoff Date and all Subsequent
Receivables transferred to the Issuer as of such Subsequent Cutoff Date
(calculated by Aggregate Principal Balance) had an original term to maturity of
72 months.
     (D) Each Receivable had a remaining Principal Balance as of the Initial
Cutoff Date or the Subsequent Cutoff Date, as applicable, of at least $250 and
not more than $80,000.
     (E) Each Receivable had an Annual Percentage Rate as of the Initial Cutoff
Date or the Subsequent Cutoff Date, as applicable, of at least 1% and not more
than 33%.
     (F) No Receivable was more than 30 days past due as of the Initial Cutoff
Date or the Subsequent Cutoff Date, as applicable.
     (G) No funds had been advanced by AmeriCredit, any Originating Affiliate,
any Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (F) above.
     (H) Not more than 35% of the Obligors on the Initial Receivables as of the
Initial Cutoff Date resided in Texas and California (based on the Obligor’s
mailing address as of the Initial Cutoff Date) and on each Subsequent Transfer
Date, not more than 35% of the Obligors on all Receivables (calculated by
Aggregate Principal Balance) which have been transferred to the Issuer
(including the Subsequent Receivables transferred to the Issuer on such
Subsequent Cutoff Date) resided in Texas and California (based on the Obligor’s
mailing address as of the Initial Cutoff Date (with respect to the Initial
Receivables) or as of the Subsequent Cutoff Date for the related Receivable
(with respect to the Subsequent Receivables)).
     (I) Each Obligor had a billing address in the United States as of the date
of origination of the related Receivable, is a natural person and is not an
Affiliate of any party to this Agreement.

B-6



--------------------------------------------------------------------------------



 



     (J) Each Receivable is denominated in, and each Contract provides for
payment in, United States dollars.
     (K) The weighted average Annual Percentage Rate of all Receivables which
have been transferred to the Issuer including the Initial Receivables as of the
Initial Cutoff Date and all Subsequent Receivables transferred to the Issuer as
of such Subsequent Cutoff Date is not less than 16.75%, unless, with the prior
consent of the Rating Agencies and the Insurer, the Seller increases the Spread
Account Initial Deposit with respect to the Subsequent Receivables by the amount
required by the Insurer.
     (L) Each Receivable is identified on the Servicer’s master servicing
records as an automobile installment sales contract or installment note.
     (M) Each Receivable arose under a Contract which is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.
     (N) Each Receivable arose under a Contract with respect to which
AmeriCredit has performed all obligations required to be performed by it
thereunder, and, in the event such Contract is an installment sales contract,
delivery of the Financed Vehicle to the related Obligor has occurred.
     (O) Not more than 2% of all Receivables (calculated by Aggregate Principal
Balance) which have been transferred to the Issuer including the Initial
Receivables as of the Initial Cutoff Date and all Subsequent Receivables
transferred to the Issuer as of such Subsequent Cutoff Date shall be “electronic
chattel paper” as such term is defined in the UCC.
     31. Interest Calculation. Each Contract provides for the calculation of
interest payable thereunder under either the “simple interest” method, the “Rule
of 78’s” method or the “precomputed interest” method.
     32. Lockbox Account. Each Obligor has been, or will be, directed to make
all payments on their related Receivable to the Lockbox Account.
     33. Lien Enforcement. Each Receivable provides for enforcement of the lien
or the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.
     34. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.
     35. Risk of Loss. Each Contract contains provisions requiring the Obligor
to assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed

B-7



--------------------------------------------------------------------------------



 



Vehicle and making the Obligor liable for all payments required to be made
thereunder, without any setoff, counterclaim or defense for any reason
whatsoever, subject only to the Obligor’s right of quiet enjoyment.
     36. Leasing Business. To the best of the Seller’s and the Servicer’s
knowledge, as appropriate, no Obligor is a Person involved in the business of
leasing or selling equipment of a type similar to the Obligor’s related Financed
Vehicle.
     37. Consumer Leases. No Receivable constitutes a “consumer lease” under
either (a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.
     38. Perfection. The Seller has taken all steps necessary to perfect its
security interest against the related Obligors in the property securing the
Receivables and will take all necessary steps on behalf of the Trust to maintain
the Trust’s perfection of the security interest created by each Receivable in
the related Financed Vehicle.

B-8



--------------------------------------------------------------------------------



 



EXHIBIT A
SUBSEQUENT PURCHASE AGREEMENT
          Transfer No.                      of Subsequent Receivables, dated as
of                                          , 200_, pursuant to a Purchase
Agreement (the “Purchase Agreement”) dated as of September 18, 2006, between
AMERICREDIT FINANCIAL SERVICES, INC. a Delaware corporation (the “Seller”) and
AFS SENSUB CORP., a Nevada corporation (the “Purchaser”).
W I T N E S S E T H:
          WHEREAS pursuant to the Purchase Agreement, the Seller wishes to
convey the Subsequent Receivables to the Purchaser; and
          WHEREAS, the Purchaser is willing to accept such conveyance subject to
the terms and conditions hereof.
          NOW, THEREFORE, the Seller and the Purchaser hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein shall have the
meanings ascribed to them in the Purchase Agreement unless otherwise defined
herein.
          “Subsequent Cutoff Date” shall mean, with respect to the Subsequent
Receivables conveyed hereby,                                         , 200_.
          “Subsequent Transfer Date” shall mean, with respect to the Subsequent
Receivables conveyed hereby,                                         , 200_.
          2. Schedule of Receivables. Attached hereto as Schedule A is a
supplement to Schedule A to the Purchase Agreement listing the Receivables that
constitute the Subsequent Receivables to be conveyed pursuant to this Agreement
on the Subsequent Transfer Date.
          3. Conveyance of Subsequent Receivables. In consideration of the
Purchaser’s delivery to, or upon the order of, the Seller of
$                                        , the Seller does hereby sell,
transfer, assign, set over and otherwise convey to the Purchaser, without
recourse (except as expressly provided in the Purchase Agreement), all right,
title and interest of the Seller in and to:
     (a) the Subsequent Receivables and all moneys received thereon, after the
Subsequent Cutoff Date;
     (b) the security interests in the Financed Vehicles granted by Obligors
pursuant to the respective Subsequent Receivables and any other interest of the
Seller in such Financed Vehicles;
     (c) any proceeds and the right to receive proceeds with respect to the
respective Subsequent Receivables from claims and on any physical damage, credit
life and disability insurance policies covering the related Financed Vehicles or
Obligors and any proceed from the liquidation of such Subsequent Receivables;

Ex-A-1



--------------------------------------------------------------------------------



 



     (d) any proceeds from any Subsequent Receivable repurchased by a Dealer
pursuant to a Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan
Purchase and Sale Agreement as a result of a breach of representation or
warranty in the related Dealer Agreement or Auto Loan Purchase and Sale
Agreement;
     (e) all rights under any Service Contracts on the related Financed
Vehicles;
     (f) the related Receivables Files;
     (g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and
     (h) all proceed and investments with respect to items (a) through (g).
          The execution and delivery of this Agreement shall constitute an
acknowledgment by the Seller and the Purchaser that they intend that the
assignment and transfer herein contemplated constitute a sale and assignment
outright, and not for security, of the Subsequent Receivables and the Subsequent
Other Conveyed Property, conveying good title thereto free and clear of any
Liens, from the Seller to the Purchaser, and that the Subsequent Receivables and
the Subsequent Other Conveyed Property shall not be a part of the Seller’s
estate in the event of the bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, or the occurrence of another similar event, of, or
with respect to the Seller. In the event that such conveyance is determined to
be made as security for a loan made by the Purchaser, the Issuer, the
Noteholders or the Certificateholder to the Seller, the parties hereto intend
that the Seller shall have granted to the Purchaser a security interest in all
of the Seller’s right, title and interest in and to the Subsequent Receivables
and the Subsequent Other Conveyed Property conveyed pursuant to this Section 3,
and that this Agreement shall constitute a security agreement under applicable
law.
          4. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Purchaser as of the date of this Agreement and as
of the Subsequent Transfer Date that:
     (a) Schedule of Representations. The representations and warranties
relating to the Subsequent Receivables set forth on the Schedule of
Representations attached as Schedule B to the Purchase Agreement are true and
correct.
     (b) Organization and Good Standing. The Seller has been duly organized, is
validly existing as a corporation in good standing under the laws of the State
of Delaware with power and authority to own its properties and to conduct its
businesses as such properties are currently owned and such business is currently
conducted, and has had at all relevant times, and now has, the power, authority
and legal right to acquire, own and sell the Subsequent Receivables and the
Subsequent Other Conveyed Property transferred to the Purchaser.
     (c) Due Qualification. The Seller is duly qualified to do business as a
foreign corporation in good standing and has obtained all necessary licenses and
approvals in all

Ex-A-2



--------------------------------------------------------------------------------



 



jurisdictions where the failure to do so would materially and adversely affect
the Seller’s ability to transfer the respective Subsequent Receivables and the
Subsequent Other Conveyed Property to the Purchaser pursuant to this Agreement,
or the validity or enforceability of the respective Subsequent Receivables and
the Subsequent Other Conveyed Property or to perform the Seller’s obligations
hereunder and under the Seller’s Related Documents.
     (d) Power and Authority. The Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms; the Seller has full power and authority to sell and assign the
Subsequent Receivables and the Subsequent Other Conveyed Property to be sold and
assigned to and deposited with the Purchaser by it and has duly authorized such
sale and assignment to the Purchaser by all necessary corporate action; and the
execution, delivery and performance of this Agreement and the Seller’s Related
Documents have been duly authorized by the Seller by all necessary corporate
action.
     (e) Valid Sale, Binding Obligations. This Agreement effects a valid sale,
transfer and assignment of the respective Subsequent Receivables and the
Subsequent Other Conveyed Property, enforceable against the Seller and creditors
of and purchasers from the Seller; and this Agreement and the Seller’s Related
Documents, when duly executed and delivered, shall constitute legal, valid and
binding obligations of the Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.
     (f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents shall not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice, lapse of time or both) a default under the certificate of incorporation
or by-laws of the Seller, or any indenture, agreement, mortgage, deed of trust
or other instrument to which the Seller is a party or by which it is bound, or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement, or violate any law, order, rule
or regulation applicable to the Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or any of their respective properties.
     (g) No Proceedings. There are no proceedings or investigations pending or,
to the Seller’s knowledge, threatened against the Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Seller or its properties
(A) asserting the invalidity of this Agreement or any of the Related Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (C) seeking any determination
or ruling that might materially and adversely affect the performance by the

Ex-A-3



--------------------------------------------------------------------------------



 



Seller of its obligations under, or the validity or enforceability of, this
Agreement or any of the Related Documents, or (D) seeking to adversely affect
the federal income tax or other federal, state or local tax attributes of, or
seeking to impose any excise, franchise, transfer or similar tax upon, the
transfer and acquisition of the respective Subsequent Receivables and the
Subsequent Other Conveyed Property hereunder.
     (h) Chief Executive Office. The chief executive office of the Seller is at
801 Cherry Street, Suite 3900, Fort Worth, Texas 76102.
     (i) Legal Name. The Seller’s exact legal name is, and at all times has
been, the name indicated for it on the signature page below.
     (j) Organization. The Seller is, and at all times has been, a corporation
organized exclusively under the laws of Delaware.
     (k) Principal Balance. The aggregate Principal Balance of the Subsequent
Receivables transferred by the Seller listed on Schedule A attached hereto and
conveyed to the Purchaser pursuant to this Agreement as of the Subsequent Cutoff
Date is $                                        .
     (l) Seller’s Intention. The Subsequent Receivables are being transferred
with the intention of removing them from the Seller’s estate pursuant to
Section 541 of the United States Bankruptcy Code, as the same may be amended
from time to time.
          5. Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Seller as of the date of this Agreement
and as of the Subsequent Transfer Date that:
     (a) Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Subsequent Receivables and the
Subsequent Other Conveyed Property, and to transfer the Subsequent Receivables
and the Subsequent Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.
     (b) Due Qualification. Purchaser is duly qualified to do business, is in
good standing, and has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would materially and adversely affect
Purchaser’s ability to acquire the Subsequent Receivables or the Subsequent
Other Conveyed Property, and to transfer the Subsequent Receivables and the
Subsequent Other Conveyed Property to the Issuer pursuant to the Sale and
Servicing Agreement, or the validity or enforceability of the Subsequent
Receivables and the Subsequent Other Conveyed Property or to perform Purchaser’s
obligations hereunder and under the Purchaser’s Related Documents.
     (c) Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the

Ex-A-4



--------------------------------------------------------------------------------



 



Subsequent Receivables and the Subsequent Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary action.
     (d) No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.
     (e) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.
     (f) No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the certificate of incorporation
or by-laws of Purchaser, or conflict with or breach any of the terms or
provisions of, or constitute (with or without notice or lapse of time) a default
under, any indenture, agreement, mortgage, deed of trust or other instrument to
which Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement and the Spread Account Agreement), or violate any law, order, rule or
regulation, applicable to Purchaser or its properties, of any federal or state
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over Purchaser or any of its properties.
     (g) No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Subsequent Receivables and the Subsequent Other Conveyed
Property hereunder or the transfer of the Subsequent Receivables and the
Subsequent Other Conveyed Property to the Issuer pursuant to the Sale and
Servicing Agreement.
     In the event of any breach of a representation and warranty made by
Purchaser

Ex-A-5



--------------------------------------------------------------------------------



 



hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.
          6. Conditions Precedent. The obligation of the Purchaser to acquire
the Subsequent Receivables hereunder is subject to the satisfaction, on or prior
to the Subsequent Transfer Date, of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by the Seller in Sections 4 and 5 of this Agreement and in
Sections 3.1 and 3.2 of the Purchase Agreement shall be true and correct as of
the date of this Agreement and as of the Subsequent Transfer Date.
     (b) Conditions. Upon the resale of the Subsequent Receivables sold by the
Seller to the Purchaser hereunder and by the Purchaser to the Issuer pursuant to
the Sale and Servicing Agreement and any related Subsequent Transfer Agreement,
the conditions precedent to such sale, set forth in Section 2.2(b) of the Sale
and Servicing Agreement shall be satisfied.
     (c) Additional Information. The Seller shall have delivered to the
Purchaser such information as was reasonably requested by the Purchaser to
satisfy itself as to (i) the accuracy of the representations and warranties set
forth in Section 4 of this Agreement and in Sections 3.1 and 3.2 of the Purchase
Agreement and (ii) the satisfaction of the conditions set forth in this Section.
          7. Ratification of Agreement. As supplemented by this Agreement, the
Purchase Agreement is in all respects ratified and confirmed and the Purchase
Agreement as so supplemented by this Agreement shall be read, taken and
construed as one and the same instrument.
          8. Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.
          9. Conveyance of the Subsequent Receivables and the Subsequent Other
Conveyed Property to the Issuer. The Seller acknowledges that Purchaser intends,
pursuant to the Sale and Servicing Agreement, to convey the Subsequent
Receivables and the Subsequent Other Conveyed Property, together with its rights
under this Agreement, to the Issuer on the Subsequent Transfer Date. The Seller
acknowledges and consents to such conveyance and pledges and waives any further
notice thereof and covenants and agrees that the representations and warranties
of the Seller contained in this Agreement and the rights of Purchaser hereunder
are intended to benefit the Insurer, the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, the Seller covenants and agrees to perform its

Ex-A-6



--------------------------------------------------------------------------------



 



duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Insurer, the Issuer, the Owner Trustee, the Trust Collateral
Agent, the Noteholders and the Certificateholder and that, notwithstanding
anything to the contrary in this Agreement, the Seller shall be directly liable
to the Issuer, the Owner Trustee, the Trust Collateral Agent, the Noteholders,
the Insurer and the Certificateholder (notwithstanding any failure by the
Servicer, the Backup Servicer or the Purchaser to perform its duties and
obligations hereunder or under Related Documents) and that the Trust Collateral
Agent may enforce the duties and obligations of the Seller under this Agreement
against the Seller for the benefit of the Insurer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder.
          10. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
TO THE AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Ex-A-7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Seller and the Purchaser have caused this
Agreement to be duly executed and delivered by their respective duly authorized
officers as of day and the year first above written.

                  AMERICREDIT FINANCIAL SERVICES, INC.
 
           
 
  By:                  
 
      Name:    
 
      Title:    
 
                AFS SENSUB CORP., as Purchaser
 
           
 
  By                  
 
      Name:    
 
      Title:    

Acknowledged and Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Trust Collateral Agent

         
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

Ex-A-8



--------------------------------------------------------------------------------



 



SCHEDULE A
SCHEDULE OF SUBSEQUENT RECEIVABLES

Ex-A-9